SENTENCIA
En relación con unos hechos alegadamente acaecidos el 15 de noviembre de 1989, el Ministerio Público presentó ante el Tribunal Superior de Puerto Rico, Sala de Carolina, unos pliegos acusatorios contra el aquí peticionario Alejandro Lacroix Correa en los que se le imputó a éste haber infringido el Art. 3.2 de la Ley Núm. 54 de 15 de agosto de 1989, conocida como la Ley para la Prevención e Intervención con la Violencia Doméstica, 8 L.P.R.A. see. 632, y el Art. 260 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4521.(1) Al ser llamado los casos para juicio, el peticionario Lacroix Correa hizo alegación de culpabilidad —producto de una alegación preacordada a la cual brindó su anuencia la perjudi-cada en el caso— por los delitos de alteración a la paz y agresión en su modalidad menos grave. El tribunal de instancia, contando con el beneficio de un informe de la oficina de oficiales probatorios, sentenció al peticionario Lacroix Correa a sufrir una pena de seis (6) meses de cárcel en cada uno de los delitos antes mencionados *558y cumplir ambas penas en forma consecutiva. Dicho foro negó los beneficios de una sentencia suspendida.
Inconforme, el peticionario Lacroix Correa acudió vía certiorari ante este Tribunal.(2) Mediante Resolución de 25 de junio de 1990, le concedimos término al Procurador General de Puerto Rico para que mostrara causa por la cual no debíamos expedir el auto de certiorari solicitado y dictar sentencia modificatoria de la emitida por el tribunal de instancia “a los efectos de conceder al Peticionario los beneficios de una sentencia suspendida”.(3) Resolución de 25 de junio de 1990. El Procurador General de Puerto Rico compareció a esos efectos mediante escrito de 16 de julio de 1990. Una Sala Especial de este Tribunal —compuesta por el Juez Presidente Señor Pons Núñez, el Juez Asociado Señor Rebollo López y la Juez Asociada Señora Naveira de Rodón— mediante resolución mayoritaria de 20 de julio de 1990, y luego de tener el beneficio de examinar el informe rendido por la oficina de oficiales probatorios, le fijó al peticionario dentro del recurso de certiorari presentado una fianza de $1,000 para que éste pudiera permanecer en libertad hasta tanto el Tribunal resolviera el planteamiento central de si el foro de instancia incurrió o no en abuso de discreción al negarle los beneficios de *559una sentencia suspendida. (4) Además, se le impuso al peticionario, como condiciones especiales para que pudiera permanecer en libertad bajo dicha fianza, que se debía someter a una “evaluación sobre alcoholismo” y abstenerse “de cualquier contacto o relación de clase alguna con la Sra. Lizette Male[ú]n Valencia”. Resolución de 20 de julio de 1990, págs. 1-2.
Al estar en condiciones de resolver el recurso presentado, procedemos a así hacerlo.
hH
En lo pertinente al caso ante nuestra consideración, en Pueblo v. Ortega Santiago, 125 D.P.R. 203, 211-217 (1990), expresamos:
En lo pertinente al asunto ante nuestra consideración, hemos resuelto que la decisión o determinación de conceder o no los beneficios de una sentencia suspendida a un convicto de delito que prima facie cualifica para recibir dichos beneficios descansa en la sana discreción del tribunal sentenciador, Vázquez v. Caraballo, 114 D.P.R. 272 (1983); que a dicha determinación le cobija la presunción de ser una justa y correcta, Pueblo v. Pérez Bernard, 99 D.P.R. 834 (1971); que el informe que rinde al tribunal el oficial probatorio, y su recomendación sobre la concesión o no de una sentencia suspendida al convicto, no obliga al juez sentenciador, Pueblo v. Martínez Rivera, 99 D.P.R. 568 (1971); que aun cuando la carencia de antecedentes penales es una circunstancia favorable para el con-victo que aspira a recibir los beneficios de una sentencia suspendida, dicha circunstancia, por sí sola, no es suficiente para recibir dichos beneficios, Pueblo v. Luciano, 77 D.P.R. 597 (1954), y que, en casos de alegaciones de culpabilidad, no hay nada que impida que el juez de instancia examine el expediente fiscal con el propósito de conocer los hechos que dieron lugar a la radicación de los cargos criminales y así poder estar en mejor posición de ejercer esa discreción, Pueblo v. Feliciano, 67 D.P.R. 247 (1947).
Discreción, naturalmente, significa tener poder para decidir en una u otra forma, esto es, para escoger entre uno o varios cursos de acción. En el ámbito judicial, sin embargo, el mencionado concepto *560“no significa poder para actuar en una forma u otra, haciendo abstracción del resto del Derecho . . (Énfasis suplido.) Pueblo v. Sánchez González, 90 D.P.R. 197, 200 (1964).
No resulta fácil precisar cuándo un tribunal de justicia incurre en un abuso de discreción. No tenemos duda, sin embargo, de que el adecuado ejercicio de la discreción .judicial está inexorable e indefectiblemente atado al concepto de la razonabilidad. Como expresáramos en Pueblo v. Sánchez González, ante, pág. 200, “[discreción es, pues, una forma de razonabilidad aplicada al discernimiento judicial para llegar a una conclusión justiciera . . .”. (Énfasis en el original.)
En lo que respecta al caso ante nuestra consideración, surge del informe que en el presente caso rindiera la oficina de oficiales probatorios que el peticionario Lacroix Correa no tiene récord de antecedentes penales, que posee un bachillerato en contabilidad, que tiene un historial de hombre trabajador (actualmente desem-peñándose como representante de ventas de una compañía de alquiler de autos, donde devenga un salario mensual de $1,580), y que es padre de dos (2) niños adolescentes de un matrimonio anterior, quienes dependen de él para su sustento. Conforme surge de dicho informe, entiende el oficial probatorio que rindió el mismo que el peticionario “observa una conducta social adecuada a excepción de alguna visión desvirtuada de la figura femenina como consecuencia de sus experiencias maritales pasadas. Eso lo incita a ser agresivo con las mujeres al entrar en contacto con el. licor”. (Énfasis suplido.) Informe pre-sentencia, pág. 6.
A base de lo anteriormente expresado, somos del criterio que el peticionario Lacroix Correa es una persona que cualifica para recibir los beneficios de una sentencia suspendida al amparo de las disposiciones del Art. 2 de la Ley de Sentencia Suspendida, 84 L.P.R.A. see. 1027. Debe, sin embargo, abstenerse de ingerir bebidas alcohólicas y someterse a cualquier tratamiento que le sea recomendado respecto a su problema con el alcohol.(5) Naturalmente deberá, mientras disfruta de la libertad a prueba *561que hoy le concedemos, igualmente abstenerse de cualquier contacto con la perjudicada Maleún Valencia.
Por las razones antes expresadas, se expide el auto de “certiorari” presentado y se dicta sentencia modificatoria —a los extremos antes indicados— de la emitida por el tribunal de instancia, por lo que se devuelve el caso a dicho foro para procedimientos ulteriores compatibles con lo aquí resuelto.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Hernández Denton emitió opinión disidente, a la cual se unió la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Negrón García no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario General

—O—

(1) En las acusaciones que se presentaron, se le imputó al peticionario Lacroix Correa haberle propinado un puño y proferir palabras obcenas a la Sra. Lizette Malcún Valencia, persona con la cual el peticionario había vivido consensualmente en el pasado, al encontrarse con ésta en compañía de otro hombre.


(2) En el recurso que se presentara, se le imputó al foro de instancia la supuesta comisión de cinco (5) errores, a saber:
“(a) Erró el Honorable Tribunal de instancia al imponer el máximo de pena que legalmente es capaz sin tener base fáctica para apoyar tal determinación.
“(6) Erró el Honorable Tribunal de instancia al imponer las penas consecutivas y negar los beneficios de una sentencia suspendida.
“(c) Erró el Honorable Tribunal al no darle el grado de deferencia que merece una recomendación sobre pena a imponerse cuando se hace una alegación pre-acordada y más aún cuando el Informe Pre-Sentencia carece de un hecho o evento extraordinario que justifique los agravantes.
“(d) Erró el Honorable Tribunal de instancia al imponerle de manera caprichosa la sentencia recurrida.
“(e) Erró el Honorable Tribunal de instancia al imponer las penas de forma consecutivas —a solicitud del Honorable Fiscal— en violación del acuerdo de alegación pre-acordada de imponer la multa como pena.” Petición de certiorari, pág. 5.


(3) En esa ocasión, el Juez Presidente Señor Pons Núñez hizo constar que le “fqaria fianza en apelación al Peticionario bajo la condición de que éste permanezca alejado de la perjudicada en el caso mientras se dilucida el recurso”. Resolución de 25 de junio de 1990.


(4) La Juez Asociada Señora Naveira de Rodón Mzo constar que denegaría la concesión de la fianza.


(5) Mediante Moción de 22 de agosto de 1990, la representación legal del peticionario informó que éste ya se había sometido a la evaluación que ordenáramos mediante nuestra *561Resolución de 20 de julio de 1990 y que estaba recibiendo tratamiento sobre “el manejo del uso del alcohol” por parte de la Administración de Corrección.